News Release Republic First Bancorp, Inc. April 20, 2015 REPUBLIC FIRST BANCORP, INC. REPORTS ASSET GROWTH OF 30% DEPOSITS INCREASE BY 27% Philadelphia, PA, April 20, 2015 (PR Newswire) – Republic First Bancorp, Inc. (NASDAQ: FRBK), the holding company for Republic Bank, today announced its financial results for the three month period ended March 31, 2015. Three Months Ended ($ in millions, except per share data) 03/31/15 03/31/14 % Change Assets $ $ 30 % Loans 13 % Deposits 27 % Total Revenue $ $ 5 % Net Income %) Net Income per Share $ $ %) “The substantial increases in total assets, loans and deposits over the last twelve months serve to reaffirm our strategic priorities and our commitment to the overall expansion plan,” said Harry D. Madonna, the Company’s Chairman and Chief Executive Officer. Republic Bank has engaged in an aggressive growth and expansion plan referred to as “The Power of Red is Back.” With new stores under construction in Evesham Township and Berlin, NJ scheduled to open this summer, along with others soon to follow, Republic is well positioned to continue to capitalize on growth opportunities. “Our focus on the delivery of outstanding Customer service is resonating across the Philadelphia and South Jersey region,” added Madonna.“We view this as the single most important driver of our success and we strongly believe that it lays the groundwork for the successful addition of new stores in 2015 and beyond.” Highlights for the Period Ended March 31, 2015 · Total assets increased by $290 million, or 30%, to $1.3 billion as of March 31, 2015 compared to $974 million as of March 31, 2014. · Non-interest bearing demand deposits increased by 30% to $237 million as of March 31, 2015 compared to $182 million as of March 31, 2014. · Total deposits increased by $242 million, or 27%, to $1.1 billion as of March 31, 2015 compared to $880 million as of March 31, 2014. · Total loans grew $92 million, or 13%, to $789 million as of March 31, 2015 compared to $697 million at March 31, 2014. · SBA lending continued to be a focal point of the Company’s lending strategy. More than $11 million in new SBA loans were originated during the period ended March 31, 2015. Our team is currently ranked as the #1 SBA lender in the tri-state market of New Jersey, Pennsylvania and Delaware based on the dollar volume of loan originations. · Shareholders’ equity increased by 75% to $114 million as of March 31, 2015 compared to $65 million as of March 31, 2014 as a result of the $45 million common stock offering closed during the second quarter of 2014. · The Company’s Total Risk-Based Capital ratio was 14.39% and Tier I Leverage Ratio was 10.73% at March 31, 2015. · Tangible book value per share was $3.01 as of March 31, 2015. Income Statement The major components of the income statement are as follows (dollars in thousands, except per share data): Three Months Ended 03/31/15 03/31/14 % Change Total Revenue $ $ 5 % Provision for Loan Losses - - - Non-interest Expenses 7 % Net Income %) Net Income per Share $ $ %) 2 The Company reported net income of $0.5 million, or $0.01 per share, for the three month period ended March 31, 2015, compared to net income of $0.8 million, or $0.03 per share, for the three month period ended March 31, 2014. Net interest income increased by $0.9 million, or 10%, to $9.5 million for the period ended March 31, 2015 compared to $8.6 million for the period ended March 31, 2014.This increase was driven by strong growth in interest-earning assets over the last twelve months. Non-interest expenses increased by $0.7 million to $10.5 million during the three month period ended March 31, 2015 compared to $9.8 million during the three months ended March 31, 2014. This increase was primarily driven by higher salaries, employee benefits, occupancy and equipment expenses associated with the addition of new stores related to the Company’s expansion strategy over the last twelve months. Balance Sheet The major components of the balance sheet are as follows (dollars in thousands): Description 03/31/15 03/31/14 % Change 12/31/14 % Change Total assets $ $ 30
